                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    AT NASHVILLE

                                      )
MELISSA WILSON., et al., individually )
and on behalf of all others similarly )
situated,                             )
                                      )
              Plaintiffs,             )               Civil Action No. 3:14-CV-01492
                                      )
       v.                             )               Judge William L. Campbell, Jr.
                                      )               Magistrate Judge Newbern
WENDY LONG, et al.,                   )
                                      )
              Defendants.             )
____________________________________)

               PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS

       Pursuant to Rule 54(d) of the Federal Rules of Civil Procedure and Local Rule 54.01,

Plaintiffs respectfully move for attorneys’ fees and costs. Plaintiffs are prevailing parties and are

entitled to an award of reasonable attorneys’ fees under 42 U.S.C. § 1988.

       As described in greater detail in Plaintiffs’ Memorandum of Support and the attached

declarations, Plaintiffs have limited their request to hours expended filing the action, securing the

preliminary injunction and class certification order, and defending those orders from Defendants’

motions to dismiss. The fees Plaintiffs seek are reasonable, both in terms of the hours and rates

claimed, and in terms of other factors considered by courts in assessing fee petitions. Plaintiffs also

claim costs which were necessary to achieve the success obtained.

       For the foregoing reasons and those detailed in the Memorandum of Support, Plaintiffs

request that this Court enter an Order awarding them attorneys’ fees and costs in the total amount

of $379,081.




                                    -1-
   Case 3:14-cv-01492 Document 272 Filed 03/04/19 Page 1 of 3 PageID #: 4202
Dated: March 4, 2019.                 Respectfully submitted,

                                      /s/ Samuel Brooke
                                      Samuel Brooke
                                      On Behalf of Counsel for Plaintiffs

                                      Michele Johnson TN BPR 16756
                                      Gordon Bonnyman, Jr. TN BPR 2419
                                      Christopher E. Coleman TN BPR 24950
                                      TENNESSEE JUSTICE CENTER
                                      211 Seventh Avenue North, Suite 100
                                      Nashville, Tennessee 37219
                                      Telephone: (615) 255-0331
                                      Fax: (615) 255-0354
                                      mjohnson@tnjustice.org
                                      gbonnyman@tnjustice.org
                                      ccoleman@tnjustice.org

                                      Samuel Brooke*
                                      Sara Zampierin*
                                      Micah West*
                                      Emily Early*
                                      SOUTHERN POVERTY LAW CENTER
                                      400 Washington Avenue
                                      Montgomery, Alabama 36104
                                      Telephone: (334) 956-8200
                                      Fax: (334) 956-8481
                                      samuel.brooke@splcenter.org
                                      sara.zampierin@splcenter.org
                                      micah.west@splcenter.org
                                      emily.early@splcenter.org

                                      Jane Perkins*
                                      Elizabeth Edwards*
                                      NATIONAL HEALTH LAW PROGRAM
                                      101 E. Weaver St., Suite G-7
                                      Carrboro, NC 27510
                                      Telephone: (919) 968-6308
                                      Fax: (919) 968-8855
                                      perkins@healthlaw.org
                                      edwards@healthlaw.org

                                      Attorneys for Plaintiffs
                                      * Admitted pro hac vice




                                  -2-
 Case 3:14-cv-01492 Document 272 Filed 03/04/19 Page 2 of 3 PageID #: 4203
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this day a true and correct copy of the foregoing was filed with the

Court through the CM/ECF filing system, and that by virtue of this filing notice was sent

electronically to all counsel of record, including:

       Michael W. Kirk
       Nicole J. Moss
       Brian W. Barnes
       Joel Alicea
       Nicole F. Reaves
       COOPER & KIRK, PLLC
       1523 New Hampshire Avenue, NW
       Washington, D.C. 20036
       mkirk@cooperkirk.com
       nmoss@cooperkirk.com
       bbarnes@cooperkirk.com
       jalicea@cooperkirk.com
       nreaves@cooperkirk.com

       Linda A. Ross
       Carolyn E. Reed
       Nick Barry
       Kyle C. Mallinak
       OFFICE OF THE ATTORNEY GENERAL
       P.O. Box 20207
       Nashville, TN 37202
       Linda.Ross@ag.tn.gov
       Carolyn.Reed@ag.tn.gov
       nick.barry@ag.tn.gov
       kyle.mallinak@ag.tn.gov

Dated: March 4, 2019                                  s/ Samuel Brooke
                                                      Samuel Brooke




                                    -3-
   Case 3:14-cv-01492 Document 272 Filed 03/04/19 Page 3 of 3 PageID #: 4204
